Name: 96/378/ECSC: European Parliament Decision of 17 April 1996 giving discharge to the Commission in respect of the management of the ECSC for the financial year 1994
 Type: Decision
 Subject Matter: EU finance;  budget;  EU institutions and European civil service;  European construction
 Date Published: 1996-06-21

 Avis juridique important|31996D037896/378/ECSC: European Parliament Decision of 17 April 1996 giving discharge to the Commission in respect of the management of the ECSC for the financial year 1994 Official Journal L 148 , 21/06/1996 P. 0050 - 0053EUROPEAN PARLIAMENT DECISION of 17 April 1996 giving discharge to the Commission in respect of the management of the ECSC for the financial year 1994 (96/378/ECSC)THE EUROPEAN PARLIAMENT,- Having regard to the following amounts contained in the accounts of the ECSC as at 31 December 1994 and the report of the Court of Auditors of 29 June 1995 (1), confirming that the accounts present a true picture of the financial situation of the European Coal and Steel Community at 31 December 1994, and the results of ECSC operations for the financial year ending on the same date,1. Grants the Commission discharge in respect of the management of the ECSC for the 1994 financial year on the basis of the following figures relating to the implementation of the operating budget for the 1994 financial year;2. Instructs its President to forward this decision and the resolution containing its comments to the Commission, the Council, the Court of Auditors and the ECSC Consultative Committee and to have them published in the Official Journal of the European Communities (L series).ECSC balance sheet at 31 December 1994 (All figures in ecus) >TABLE>>TABLE>Profit and loss accounts for year ending 31 December 1994 (All figures in ecus) >TABLE>>TABLE>Implementation of the ECSC operating budget (All figures in ecus) >TABLE>>TABLE>The Secretary-GeneralEnrico VINCIThe PresidentKlaus HÃ NSCH(1) OJ No C 244, 21. 9. 1995, pp. 10 and 36.